DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim)(US 2012/0170534) as in view of Kim (hereinafter Kim-1)(US 2011/0090997) and Furuichi (hereinafter Furuichi)(US 2020/0008070).
	Regarding claim 1, Kim teaches a network system comprising: a dynamic spectrum access database(item 1220 in Fig. 1); a gateway comprising a base station, the gateway configured to access the dynamic spectrum access database(item 1220 + 1230 in Fig. 1); and a client device configured to communicate with the base station(abstract, STA transmits an available channel information) to communicate the location of the client device([0050] If an STA operating as an unlicensed device in TVWS needs to operate as an AP, the STA should register the location thereof in the RLS 1220. The AP 1230 can acquire available channel information of the database according to registrations), the gateway further configured to determine a list of available dynamic spectrum access channels from the accessed dynamic spectrum access database(abstract, receives available channel information); 
 wherein the list of available dynamic spectrum access channels is communicated to the client device by the base station, wherein the dynamic spectrum access channels are narrowband channels, and wherein the client device is configured to communicate using one or more channels selected from the list of available dynamic spectrum access channels(P[0150], access the database and acquire available channel list).  
Kim did not teach specifically determine a list of available dynamic spectrum access channels based on the location information. However, Kim-1 teaches in an analogous art communicate  location information to the base station; determine a list of available dynamic spectrum access channels based on the location information(abstract; P[0032]). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method to communicate  location information to the base station; determine a list of available dynamic spectrum access channels based on the location information in order to have efficient distribution. 
The combination of Kim and Kim-1 did not teach specifically wherein the client device is an Internet of Things (IoT) device. However, Furuichi teaches in an analogous art wherein the client device is an Internet of Things (IoT) device(P[0156], IoT devices). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the client device is an Internet of Things (IoT) device in order to have wider application.
Regarding claim 2, Kim-1 teaches the network system of claim 1, wherein the client device is located within a region and the list of available dynamic spectrum access channels communicated to the client device is less than all of the available channels in the region(P[0093-0094], TVWS within the available channels; available channels within the location and based on access capabilities).  
Regarding claim 3, Kim-1 teaches the network system of claim 1, wherein the base station divides a communication area into a grid having a plurality of regions and determines the list of available dynamic spectrum access channels in each region of the plurality of regions, and wherein the client device is configured to communicate using one or more channels selected from the list of available dynamic spectrum access channels based on the region in which the client device is located(P[0093-0094], TVWS within the available channels; available channels within the location and based on access capabilities).  .  
Regarding claim 4, Furuichi the network system of claim 3, wherein the plurality of regions is defined such that at least one dynamic spectrum access channel is available in each region of the plurality of regions, and wherein a size of each region of the plurality of regions is determined based on an average number of client devices within one or more geographic areas within the plurality of regions(P[0156], resource manager determines the resources based on the number of terminals).  
	Claim 20 is rejected for the same reason as set forth in claim 1. Kim teaches Fig. 14, 15 and also in P[0129]. The power requirements for channels in the above paragraph teaches that Transmit power levels for the channels and is based on the power sensed on the given channels. Power sensed is related to quality of the channels.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim)(US 2012/0170534) as in view of Kim (hereinafter Kim-1)(US 2011/0090997) and Furuichi (hereinafter Furuichi)(US 2020/0008070) and Ma et al. (hereinafter Ma)(US 2015/0271834).
Regarding claim 5, the combination of Kim, Kim-1 and Furuichi teaches all the particulars of the claim except, wherein the list of available dynamic spectrum access channels comprises one or more active channels and one or more backup channels, wherein the one or more backup channels are configured to be used when the active channels have a reduced quality level.  However, Ma teaches in an analogous art, wherein the list of available dynamic spectrum access channels comprises one or more active channels and one or more backup channels, wherein the one or more backup channels are configured to be used when the active channels have a reduced quality level (abstractm TVWS, P[0075], signal strength as a trigger for new channel assignment; P[0147], assigna new channels). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method, wherein the list of available dynamic spectrum access channels comprises one or more active channels and one or more backup channels, wherein the one or more backup channels are configured to be used when the active channels have a reduced quality level in order to have time efficient channel distribution

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim)(US 2012/0170534) as in view of Kim (hereinafter Kim-1)(US 2011/0090997) and Furuichi (hereinafter Furuichi)(US 2020/0008070) and Kennedy et al. (hereinafter Kennedy)(US 2011/0310867).
Regarding claim 6, the combination of Kim, Kim-1 and Furuichi teaches all the particulars of the claim except, wherein the gateway comprises an edge device configured to predict a future location of the client device and determine a corresponding updated list of available channels based on the predicted future location, wherein the location information comprises global positioning system (GPS) location information, wherein base station is configured to transmit the updated list of available channels to the client device, the client device caching the updated list of available channels. However, Kennedy teaches in an analogous art, wherein the gateway comprises an edge device configured to predict a future location of the client device and determine a corresponding updated list of available channels based on the predicted future location, wherein the location information comprises global positioning system (GPS) location information, wherein base station is configured to transmit the updated list of available channels to the client device, the client device caching the updated list of available channels (P[0042], GPS location; P[0040], receive channel availability information from the database; P[0039], predicted future location). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the gateway comprises an edge device configured to predict a future location of the client device and determine a corresponding updated list of available channels based on the predicted future location, wherein the location information comprises global positioning system (GPS) location information, wherein base station is configured to transmit the updated list of available channels to the client device, the client device caching the updated list of available channels in order to have efficient channel distribution
Regarding claim 7, the combination of Kim, Kim-1 and Furuichi teaches all the particulars of the claim except, wherein the gateway comprises an edge device and is further configured to predict a future location of the client device and assign an increased channel hopping schedule across available channels from the list of available channels based on the predicted future location.  However, Kennedy teaches in an analogous art, wherein the gateway comprises an edge device and is further configured to predict a future location of the client device and assign an increased channel hopping schedule across available channels from the list of available channels based on the predicted future location (P[0039]; predicted future location and channel availability information). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method, wherein the gateway comprises an edge device and is further configured to predict a future location of the client device and assign an increased channel hopping schedule across available channels from the list of available channels based on the predicted future location in order to have efficient channel distribution

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim)(US 2012/0170534) as in view of Kim (hereinafter Kim-1)(US 2011/0090997) and Furuichi (hereinafter Furuichi)(US 2020/0008070) and Tavildar et al. (hereinafter Tavildar)(US 2011/0319114).
Regarding claim 8, the combination of Kim, Kim-1 and Furuichi teaches all the particulars of the claim except, wherein the client device is configured to assess a quality of one or more channels of a plurality of channels in a region, and hop across the plurality of channels when the quality of the one or more channels is assessed to be reduced.  However, Tavildar teaches in an analogous art, wherein the client device is configured to assess a quality of one or more channels of a plurality of channels in a region, and hop across the plurality of channels when the quality of the one or more channels is assessed to be reduced(P[0034]; also Fig. 9). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the client device is configured to assess a quality of one or more channels of a plurality of channels in a region, and hop across the plurality of channels when the quality of the one or more channels is assessed to be in order to have efficient channel distribution.
Regarding claim 9, the combination of Kim, Kim-1 and Furuichi teaches all the particulars of the claim except, wherein the gateway is configured to perform a bootstrapping process to configure a new client device by communicating in a buffer slot and using time-synchronization based on a GPS time of the base station and a GPS time of the new client deviceced.  However, Tavildar teaches in an analogous art, wherein the gateway is configured to perform a bootstrapping process to configure a new client device by communicating in a buffer slot and using time-synchronization based on a GPS time of the base station and a GPS time of the new client device (P[0072]; synchronizing to a timing reference signal, GPS). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the gateway is configured to perform a bootstrapping process to configure a new client device by communicating in a buffer slot and using time-synchronization based on a GPS time of the base station and a GPS time of the new client deviceced in order to have efficient channel distribution.
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen)(US 2016/0302196) in view of Furuichi (hereinafter Furuichi)(US 2020/0008070)
Regarding claim 10, Chen teaches a computerized method for communication using dynamic spectrum access, the computerized method comprising: determining a location of a client device using global positioning system (GPS) location information(P[0039], GPS); accessing a dynamic spectrum access database of dynamic spectrum access channels based on the GPS location information(P[0038], TVWS location database); Page 31 of 34 MS Docket No. 408356-US-NPdetermining available channels for the client device from the dynamic spectrum access channels based on the GPS location information(P[0038], available channel lists), wherein the available channels are narrowband channels: and transmitting a list of the ax ailable channels to the client device, wherein the client device is configured to communicate using one or more channels selected from the list of the available channels(P[0038]; abstract). 
 Chen did not teach specifically wherein the client device is an Internet of Things (IoT) device. However, Furuichi teaches in an analogous art wherein the client device is an Internet of Things (IoT) device(P[0156], IoT devices). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the client device is an Internet of Things (IoT) device in order to have wider application.
Regarding claim 11, Chen teaches the computerized method of claim 10. wherein the client device is located within a region and the list of available channels communicated to the client device is less than all available channels in the region(P[0038], channel lists excluding prohibited channel).  
Regarding claim 12, Chen teaches the computerized method of claim 11. wherein the list of available channels communicated to the client device that is less than all of the available channels in the region comprises not more than three channels (items 507-509 in Fig. 5; clinet device choose one or more channels; channels may need to be updated).  
.  
Regarding claim 13, Chen teaches the computerized method of claim 10. wherein the list of available channels comprises one or more active channels and one or more backup channels. wherein the one or more backup channels are configured to be used when the active channels have a reduced quality level(P[0043], RSS value of the channels; P[0044], channel indices with RSS orders; P[0040], WSD being disposed at a particular location).  
Regarding claim 14, Chen teaches the computerized method of claim 10, further comprising predicting a future location of the client device and determining a corresponding updated list of available channels based on the predicted future location(P[0013], predicted location, identify one or more white space channels).  
Regarding claim 15, Chen teaches the computerized method of claim 14, further comprising transmitting the updated list of available channels to the client device, the client device caching the updated list of available channels(items 507-509 in Fig. 5; clinet device choose one or more channels; channels may need to be updated).  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen)(US 2016/0302196) in view of Furuichi (hereinafter Furuichi)(US 2020/0008070) and Kennedy et al. (hereinafter Kennedy)(US 2011/0310867).
Regarding claim 16, the combination of Chen and Furuichi teaches all the particulars of the claim except, predicting a future location of the client device and assigning an increased channel hopping schedule across available channels from the list of available channels based on the predicted future location.  However, Kennedy teaches in an analogous art, predicting a future location of the client device and assigning an increased channel hopping schedule across available channels from the list of available channels based on the predicted future location location (P[0039]; predicted future location and channel availability information). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to predict a future location of the client device and assigning an increased channel hopping schedule across available channels from the list of available channels based on the predicted future location in order to have efficient channel distribution
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen)(US 2016/0302196) in view of Furuichi (hereinafter Furuichi)(US 2020/0008070) and Tavildar et al. (hereinafter Tavildar)(US 2011/0319114).
Regarding claim 17, the combination of Chen and Furuichi teaches all the particulars of the claim except, wherein the client device is configured to assess a quality of one or more channels of a plurality of channels in a region, and hop across the plurality of channels when the quality of the one or more channels is assessed to be reduced.  However, Tavildar teaches in an analogous art, wherein the client device is configured to assess a quality of one or more channels of a plurality of channels in a region, and hop across the plurality of channels when the quality of the one or more channels is assessed to be reduced(P[0034]; also Fig. 9). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the client device is configured to assess a quality of one or more channels of a plurality of channels in a region, and hop across the plurality of channels when the quality of the one or more channels is assessed to be in order to have efficient channel distribution.
Regarding claim 18, the combination of Chen and Furuichi teaches all the particulars of the claim except, wherein the gateway is configured to perform a bootstrapping process to configure a new client device by communicating in a buffer slot and using time-synchronization based on a GPS time of the base station and a GPS time of the new client deviceced.  However, Tavildar teaches in an analogous art, wherein the gateway is configured to perform a bootstrapping process to configure a new client device by communicating in a buffer slot and using time-synchronization based on a GPS time of the base station and a GPS time of the new client device (P[0072]; synchronizing to a timing reference signal, GPS). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the gateway is configured to perform a bootstrapping process to configure a new client device by communicating in a buffer slot and using time-synchronization based on a GPS time of the base station and a GPS time of the new client deviceced in order to have efficient channel distribution.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen)(US 2016/0302196) in view of Furuichi (hereinafter Furuichi)(US 2020/0008070) and Zhang et al. (hereinafter Zhang)(US 2019/0090275).
Regarding claim 19, the combination of Chen and Furuichi teaches all the particulars of the claim except, wherein the dynamic spectrum access channels comprise television white space (TVWS) channels, and further comprising a plurality of IoT devices transmitting requests across a mesh network.  However, Zhang teaches in an analogous art, wherein the dynamic spectrum access channels comprise television white space (TVWS) channels, and further comprising a plurality of IoT devices transmitting requests across a mesh network(P[0003], OoT devices; P[0008], wireless mesh network; P[0083], TVWS). Therefore, it would be obvious to one of ordinary skill in the art at the time of invention to use the method wherein the dynamic spectrum access channels comprise television white space (TVWS) channels, and further comprising a plurality of IoT devices transmitting requests across a mesh network.in order to have efficient channel distribution.
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Applicant argues that (Page 7)Kim-1 describes an enabling station that determines available channels from a regulatory database for use by a dependent station by utilizing the geographic location of the enabling station. In other words, Kim-1 discloses a gateway that determines available channels (for use by a client device) from the regulatory database based on the geographic location of the gateway, as opposed to the "location information of the client device" recited in claim 1 (emphasis added). Kim-1 therefore fails to disclose the location information of the client device required by independent claim 1.
Examiner respectfully disagrees. Kim teaches the following in P[0049-0050]: 
[0049] A database 1210, for example, a TV band database may have information on available channels in a TV band. This database information includes considerably accurate location-based information of about 50 m, in general. An RLS (Registered Location Server) 1220 may be a server including information on registered locations of all APs operating in TVWS. While FIG. 1 illustrates the TV band database 1210 and the RLS 1220 as separate devices, they may be implemented as one TV band database device.
[0050] If an STA operating as an unlicensed device in TVWS needs to operate as an AP, the STA should register the location thereof in the RLS 1220. The AP 1230 can acquire available channel information of the database according to registrations. Then, the AP 1230 can provide the database information to the STAs 1240 that belong thereto.
 	In view othew above, Kim teaches the client device (STA) and TV band device database containing location based channel information.
	Applicant argues that (Page 8)the combination of Kim, Kim-1, and Furuichi fails to disclose the recitations of independent claim 20. For example, none of Kim, Kim-1, or Furuichi, considered alone or in combination, disclose "a channel sensing processor configured to assess a quality level of a plurality of dynamic spectrum access channels and based on the assessed quality, add dynamic spectrum access channels to an available channel list", as required by claim 20.
	Examiner respectfully disagrees. Kim teaches Fig. 14, 15 and also the following in P[0129]:
P[0129] FIGS. The channel maps shown in FIGS. 14 and 15 are used to signal a center frequency and an available band using a channel bandwidth when a frequency band that can be used at a specific time in a specific location is signaled. For example, if a frequency of 10 MHz on each of both sides of 690 MHz is available, this frequency band is signaled using a center frequency of 690 MHz and a channel bandwidth of 20 MHz. Here, maximum allowable transmit power for the frequency band can be signaled along with the frequency band. An available frequency band for each available channel block is signaled in this manner.
	The power requirements for channels in the above paragraph teaches that Transmit power levels for the channels and is based on the power sensed on the given channels. Power sensed is related to quality of the channels. In view of this Kim teaches the above limitation.
	Applicant argues in Page 8, that Office Action fails to establish a prima facie case of obviousness with respect to independent claim 20. On page 4, the outstanding Office Action rejects independent claim 20.

	Examiner respectfully disagrees. Claim 20 is also related to part of the claim 1, in that base station is providing channels suitable for the devices from the stored channel list. If applicant thinks it is completely different invention then possible restriction might apply.
	Applicant argues that Chen teaches away from the asserted combination, and accordingly, there is no suggestion or motivation that supports the proposed combination.
In response to applicant’s argument, examiner respectfully submits that Chen has identified the problem areas where GPS functions are limited. Chen is not against using GPS for location finding. Therefore, Chen’s method identifies the problems and channels are selected for use by the device.
	Applicant’s arguments related other claims are related to the argument with respect to claim 1 and has been addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647